Exhibit 10.23

 

LINE OF CREDIT NOTE

     

Borrower

:

Lender

:    

The Exploration Company of Delaware, Inc.

Hibernia National Bank

500 North Loop 1604 East

313 Carondelet St.

Suite 250

P. O. Box 61540

San Antonio, Texas 78232

New Orleans, LA 70130

   

______________________________________________________________________________

 

Principal Amount:

Maturity Date of Note:

Date of Note:

U.S. $25,000,000.00

March 4, 2006

December 31, 2003

 

PROMISE TO PAY

. THE EXPLORATION COMPANY OF DELAWARE, INC. ("Borrower") promises to pay to the
order of HIBERNIA NATIONAL BANK ("Lender") in lawful money of the United States
of America the sum of twenty five million and 00/100 dollars (U.S.
$25,000,000.00), or such other or lesser amounts as may be reflected from time
to time on the books and records of Lender as evidencing the aggregate unpaid
principal balance of loan advances made to Borrower on a revolving line of
credit basis as provided below, together with simple interest assessed on the
variable rate(s) basis provided below, with interest being assessed on the
unpaid principal balance of this Note as outstanding from time to time,
commencing on the date hereof and continuing until this Note is paid in full.
Interest on Base Rate Advances under this Note shall be calculated on the basis
of a 365 (or in a leap year 366) day year and the actual number of days elapsed,
and on LIBO Rate Advances under this Note shall be calculated on a 365/360
simple interest basis, that is, by applying the ratio of the annual interest
rate over a year of 360 days, times the outstanding principal balance, times the
actual number of days the principal balance is outstanding.  

LOAN AGREEMENT

. This Note is made and executed pursuant to a loan agreement between Borrower
and Lender dated as of March 4, 2002, as amended (as amended, renewed or
restated from time to time, the "Loan Agreement"), and is entitled to the
benefits thereof. Unless otherwise defined herein, each capitalized term used
herein shall have the same meaning set forth in the Loan Agreement. Reference is
made to the Loan Agreement for provisions for the acceleration of the maturity
hereof on the occurrence of certain events specified therein, for mandatory
prepayments required of the Borrower in certain circumstances, and for all other
pertinent provisions.      

1

LINE OF CREDIT

. This Note is a revolving line of credit "master note." Advances under this
Note may be requested only in writing by Borrower or by an authorized person.
All communications, instructions or directions by telephone or otherwise to
Lender are to be directed to Lender's office at 313 Carondelet Street, New
Orleans, Louisiana 70130. The following persons are authorized to request
advances under the Line of Credit until Lender receives from Borrower at
Lender's address shown above written notice of revocation of their authority:
James Sigmon or P. Mark Stark. Borrower agrees to be liable for all sums either
(a) advanced in accordance with the instructions of an authorized person or (b)
credited pursuant to the Loan Agreement to any of Borrower's deposit accounts
with Lender. The unpaid principal balance owing on this Note at any time may be
evidenced by endorsements on this Note or by Lender's internal records,
including daily computer print-outs. Lender will have no obligation to advance
funds under this Note if: (a) Borrower or any guarantor is in default under the
terms of this Note or any agreement that Borrower has with Lender, including the
Loan Agreement and any other agreement made in connection with the signing of
this Note; (b) Borrower or any guarantor ceases doing business or is insolvent;
(c) any guarantor seeks, claims or otherwise attempts to limit, modify or revoke
such guarantor's guarantee of this Note or any other loan with Lender; or (d)
Borrower has applied funds provided pursuant to this Note for purposes other
than those authorized by Lender pursuant to the Loan Agreement.  

PAYMENT

. Borrower will pay interest on Base Rate Advances at the Base Rate monthly in
arrears on the last day of each successive calendar month. Borrower will pay
interest on LIBO Rate Advances at the applicable LIBO Rate (including as to
Tranche B Advances the Tranche B Rate) in arrears on the last day of each
successive calendar month. Borrower will pay the balance of all outstanding
principal on this Note, together with all accrued but unpaid interest, at the
Maturity Date. Borrower will pay Lender at Lender's address shown above or at
such other place as Lender may designate in writing. All payments and
prepayments made by Borrower hereunder shall be made to Lender, in immediately
available funds, before 11:00 a.m. (Central Time) on the day that such payment
is required, or otherwise is, to be made. Any payment received and accepted by
Lender after such time shall be considered for all purposes (including the
calculation of interest to the extent permitted by law) as having been made on
the next following Business Day. Whenever any payment to be made hereunder falls
on a day other than a Business Day, then unless otherwise provided in the Loan
Agreement such payment shall be made on the next succeeding Business Day
(without penalty or default), and such extension of time shall in each case be
included in the calculation of interest. Unless otherwise agreed or required by
applicable law, payments will be applied first to accrued unpaid interest, then
to principal, and any remaining amount to any unpaid collection costs and late
charges.  

VARIABLE INTEREST RATES

. This Note bears interest on and after the date hereof to and including the
Maturity Date as to Tranche A Advances at the variable rate(s) per annum equal
to the Base Rate or LIBO Rate, as selected by Borrower in accordance with the
Loan Agreement, and as to Tranche B Advances at the Tranche B Rate. The interest
rate on this Note is subject to change from time to time based on changes in the
Prime Rate and the LIBO Rate. If the index rate used in determining the Prime
Rate becomes unavailable during the term of this Note,    

2

Lender may designate a substitute index after notice to Borrower. Lender will
tell Borrower the Prime Rate upon Borrower's request. Borrower understands that
Lender may make loans based on other rates as well. The interest rate change
will not occur more than once each day. Under no circumstances will the interest
rate on this Note be more than the maximum rate allowed by applicable law. The
unpaid principal balance of this Note shall bear interest from and after an
Event of Default or the Maturity Date until paid at the Default Rate from time
to time in effect.

 

PREPAYMENT

. Borrower may prepay this Note in full or in part at any time by paying the
then unpaid principal balance of this Note, plus accrued simple interest and any
unpaid late charges through date of prepayment, subject to restrictions
regarding permitted timing and advance notice set forth in the Loan Agreement,
but without penalty or premium. Borrower may be required to prepay this Note
from time to time in accordance with the Loan Agreement. If Borrower prepays
this Note in full, or if Lender accelerates payment, Borrower understands that,
unless otherwise required by law, any prepaid fees or charges will not be
subject to rebate and will be earned by Lender at the time this Note is signed.
 

LATE CHARGE

. If Borrower fails to pay any payment under this Note in full within ten (10)
days of when due, Borrower agrees to pay Lender a late payment fee in an amount
equal to 10.000% of the delinquent interest due. Late charges will not be
assessed following declaration of default and acceleration of maturity of this
Note.  

DEFAULT

. If any Event of Default occurs, Lender shall have all the rights and remedies
(including acceleration of the Maturity Date of this Note) available to it
pursuant to the Loan Agreement or applicable law. Upon the occurrence of an
Event of Default, Lender shall have the right, at its sole option, to declare
formally this Note to be in default and to accelerate the maturity and insist
upon immediate payment in full of the unpaid principal balance then outstanding
under this Note, plus accrued interest, together with reasonable attorneys'
fees, costs, expenses and other fees and charges as provided herein, and Lender
shall have the rights and remedies set forth in the Loan Agreement. Lender shall
have the further right, again at its sole option, to declare formal default and
to accelerate the maturity and to insist upon immediate payment in full of each
and every other loan, extension of credit, debt, liability and/or obligation of
every nature and kind that Borrower may then owe to Lender, whether direct or
indirect or by way of assignment, and whether absolute or contingent, liquidated
or unliquidated, voluntary or involuntary, determined or undetermined, secured
or unsecured, whether Borrower is obligated alone or with others on a "solidary"
or "joint and several" basis, as a principal obligor or otherwise, all without
further notice or demand, unless Lender shall otherwise elect.  

DEFAULT RATE

. If Borrower defaults under this Note, Lender shall have the right to
prospectively increase the simple interest rate under this Note to be equal to
the Prime Rate plus five (5%) percent per annum until this Note is paid in full.
       

3

ATTORNEYS' FEES

. If Lender refers this Note to an attorney for collection, or files suit
against Borrower to collect this Note, or if Borrower files for bankruptcy or
other relief from creditors, Borrower agrees to pay Lender's reasonable
attorneys' fees.  

NSF CHECK CHARGES

. In the event that Borrower makes any payment under this Note by check and
Borrower's check is returned to Lender unpaid due to nonsufficient funds in any
deposit account, Borrower agrees to pay Lender an additional NSF check charge
equal to $25.00.  

DEPOSIT ACCOUNTS

. As collateral security for repayment of this Note and all renewals and
extensions, as well as to secure any and all loans, notes, indebtedness and
obligations that Borrower may now or in the future owe to Lender or incur in
Lender's favor, whether direct or indirect, absolute or contingent, due or to
become due, of any nature and kind whatsoever (with the exception of any
indebtedness under a consumer credit card account), Borrower is granting Lender
a continuing security interest in any and all funds that Borrower may now and in
the future have on deposit with Lender or in certificates of deposit or other
deposit accounts as to which Borrower is an account holder (with the exception
of IRA, pension, and other tax-deferred deposits). Borrower further agrees that
Lender may at any time apply any funds that Borrower may have on deposit with
Lender or in certificates of deposit or other deposit accounts as to which
Borrower is an account holder against any amounts then due and payable under
this Note or any and all other present and future indebtedness and obligations
that Borrower may then owe to Lender and is then due and payable, in principal,
interest, fees, costs, expenses, and attorneys' fees.  

FINANCIAL STATEMENTS

. Borrower agrees to provide Lender with such financial statements and other
related information at such frequencies and in such detail as Lender may
reasonably request.  

COLLATERAL

. This Note is secured by the Collateral and collateral documents as provided in
the Loan Agreement.  

GOVERNING LAW

. BORROWER AGREES THAT THIS NOTE AND THE LOAN EVIDENCED HEREBY SHALL BE GOVERNED
UNDER THE LAWS OF THE STATE OF LOUISIANA. SPECIFICALLY, THIS BUSINESS OR
COMMERCIAL NOTE IS SUBJECT TO LA. R.S. 9:3509 ET SEQ.  

WAIVERS

. Borrower and each guarantor of this Note hereby waive presentment for payment,
protest, notice of protest and notice of nonpayment, and all pleas of division
and discussion, and severally agree that their obligations and liabilities to
Lender hereunder shall be on a "solidary" or "joint and several" basis. Borrower
and each guarantor further severally agree that discharge or release of any
party who is or may be liable to Lender for the indebtedness represented hereby,
or the release of any collateral directly or indirectly securing repayment
hereof, shall not have the effect of releasing any other party or parties, who
shall remain liable to Lender, or of releasing any other collateral that is not
expressly released by Lender. Borrower and each  

4

guarantor additionally agree that Lender's acceptance of payment other than in
accordance with the terms of this Note, or Lender's subsequent agreement to
extend or modify such repayment terms, or Lender's failure or delay in
exercising any rights or remedies granted to Lender, shall likewise not have the
effect of releasing Borrower or any other party or parties from their respective
obligations to Lender, or of releasing any collateral that directly or
indirectly secures repayment hereof. In addition, any failure or delay on the
part of Lender to exercise any of the rights and remedies granted to Lender
shall not have the effect of waiving any of Lender's rights and remedies. Any
partial exercise of any rights and/or remedies granted to Lender shall
furthermore not be construed as a waiver of any other rights and remedies; it
being Borrower's intent and agreement that Lender's rights and remedies shall be
cumulative in nature. Borrower and each guarantor further agrees that, should
any event of default occur or exist under this Note, any waiver or forbearance
on the part of Lender to pursue the rights and remedies available to Lender,
shall be binding upon Lender only to the extent that Lender specifically agrees
to any such waiver or forbearance in writing. A waiver or forbearance on the
part of Lender as to one event of default shall not be construed as a waiver or
forbearance as to any other default. Borrower and each guarantor of this Note
further agrees that any late charges provided for under this Note will not be
charges for deferral of time for payment and will not and are not intended to
compensate Lender for a grace or cure period, and no such deferral, grace or
cure period has been or will be granted to Borrower in return for the imposition
of any late charge. Borrower recognizes that Borrower's failure to make timely
payment of amounts due under this Note will result in damages to Lender,
including but not limited to Lender's loss of the use of amounts due, and
Borrower agrees that any late charges imposed by Lender hereunder will represent
reasonable compensation to Lender for such damages. Failure to pay in full any
installment or payment timely when due under this Note, whether or not a late
charge is assessed, will remain and shall constitute an event of default
hereunder.

 

SUCCESSORS AND ASSIGNS LIABLE

. Borrower's and each guarantor's obligations and agreements under this Note
shall be binding upon Borrower's and each guarantor's respective successors,
heirs, legatees, devisees, administrators, executors and assigns. The rights and
remedies granted to Lender under this Note shall inure to the benefit of
Lender's successors and assigns, as well as to any subsequent holder or holders
of this Note.  

CAPTION HEADINGS

. Caption headings of the sections of this Note are for convenience purposes
only and are not to be used to interpret or to define their provisions. In this
Note, whenever the context so requires, the singular includes the plural and the
plural also includes the singular.  

USURY CONSIDERATIONS

. It is the intention of Borrower to conform strictly to applicable usury laws.
Accordingly, if the transactions contemplated hereby would be usurious under
applicable law (excluding applicable Louisiana law), then, in that event
notwithstanding anything to the contrary in any agreement entered into as
security for this Note, it is agreed as follows: (i) the aggregate of all
interest that is taken, reserved, contracted for, charged or received under this
Note or under any of the other aforesaid agreements or otherwise in    

5

connection with this Note shall under no circumstances exceed the maximum amount
of interest allowed by applicable law, and any excess shall be credited on this
Note by the holder hereof (or if the Note shall have been paid in full, refunded
to Borrower); and (ii) in the event that maturity of this Note is accelerated by
reason of default hereunder or otherwise, or in the event of any permitted
prepayment, then such consideration that constitutes interest may never include
more than the maximum amount allowed by applicable law, and excess interest, if
any, provided for in this Note or otherwise shall be cancelled automatically as
of the date of such acceleration or prepayment and, if theretofore prepaid,
shall be credited on this Note (or if this Note shall have been paid in full,
refunded to Borrower). To the extent that Louisiana law would be deemed the
applicable law (as is the intent of Borrower hereunder), the provisions of this
Note entitled Default Rate shall control.

 

SUBMISSION TO JURISDICTION; WAIVER OF JURY TRIAL

 

          (a)     Borrower hereby irrevocably and unconditionally:

   

1)

submits for itself and its property in any legal action or proceedings relating
to this Note, or for recognition and enforcement of any judgment in respect
thereof, to the non-exclusive general jurisdiction of the courts of the State of
Louisiana, the courts of the United States of America for the Eastern District
of Louisiana, and appellate courts from any thereof;

       

2)

consents that any such action or proceedings may be brought in such courts, and
waives any objections that it may now or hereafter have to the venue of any such
action or proceeding in any such court or that such action or proceeding was
brought in an inconvenient court and agrees not to plead or claim the same;

       

3)

agrees that service of process in any such action or proceedings may be effected
by mailing a copy by registered or certified mail (or any substantially similar
form of mail), postage prepaid, to Borrower at its address set forth above or at
such other address at which Lender shall have been notified pursuant thereto;
and,

       

4)

agrees that nothing herein shall affect the right to effect service of process
in any other manner permitted by law or shall limit the right to sue in any
other jurisdiction.

 

          (b)     LENDER AND BORROWER HEREBY IRREVOCABLY AND UNCONDITIONALLY
WAIVE THE RIGHT TO ANY JURY TRIAL IN ANY ACTION, PROCEEDING, OR COUNTERCLAIM
BROUGHT BY EITHER LENDER OR BORROWER AGAINST THE OTHER.

       

6

SEVERABILITY

. If any provision of this Note is held to be invalid, illegal or unenforceable
by any court, that provision shall be deleted from this Note and the balance of
this Note shall be interpreted as if the deleted provision never existed.  

PRIOR TO SIGNING THIS NOTE, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS OF
THIS NOTE, INCLUDING THE VARIABLE INTEREST RATE PROVISIONS. BORROWER AGREES TO
THE TERMS OF THE NOTE AND ACKNOWLEDGES RECEIPT OF A COMPLETED COPY OF THE NOTE.

 

RENEWAL

. This note is given in renewal of Indebtedness of Borrower to Lender, and
nothing in this Note shall constitute the satisfaction or extinguishment of such
Indebtedness, nor shall it be a novation of the amount owed by Borrower to
Lender under Borrower's previous note dated March 4, 2002; rather this Note
merely evidences a replacement of the amounts available to be borrowed by
Borrower.  

BORROWER:

THE EXPLORATION COMPANY OF DELAWARE, INC.

         

By:__/s/ James E. Sigmon___________________

     

Name:      James E. Sigmon
Title:        President

                                               

7

STATE OF TEXAS

)

 

)

 

) SS:

 

)

COUNTY OF BEXAR

)

     

                    BEFORE ME, the undersigned Notary Public duly commissioned
qualified and sworn within and for the State and County written above,
personally came and appeared James E. Sigmon, to me personally known, and who
being by me duly sworn, did say that he is the authorized President of The
Exploration Company of Delaware, Inc., whose name is subscribed to the foregoing
Line of Credit Note and that he executed the foregoing Line of Credit Note by
authority of said corporation's Board of Directors on behalf of said corporation
as its free act and deed.

 

                    THUS DONE AND SIGNED before me and the two undersigned
witnesses in the County and State aforesaid, on this 31st day of December, 2003.
Witness my hand and official seal.

 

WITNESSES:

   

/s/ P. Mark Stark            

    
Name

_/s/_James E. Sigmon__________________ 

     
Name: James E. Sigmon    

/s/_Robert E. Lee, Jr.___

    
Name        

_/s/ Mary Black_______________ ________

     
    NOTARY PUBLIC          

Seal

     

My Commission expires:_February 14,2005  

                                       

8

